         Case 1:20-cv-07462-VSB-KHP Document 5 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        2/24/2021
---------------------------------------------------------------X
                                                               :
Wheeler C. Dudley,                                             :
                                                               :
                             Plaintiff,                        :         ORDER
                                                               :
                    -against-                                  :   20-CV-07462 (VSB) (KHP)
                                                               :
Andrew Saul,                                                   :
as Commissioner of Social Security,                            :
                                                               :
                             Defendant.                        :
                                                               :
---------------------------------------------------------------X

KATHARINE H. PARKER, United States Magistrate Judge.

         The docket in this action indicates that the complaint was filed on September 11, 2020

and that no proof of service of the summons and complaint has been filed. Rule 4(m) of the

Federal Rules of Civil Procedure provides:

                   If a defendant is not served within 90 days after the complaint is
                   filed, the court—on motion or on its own after notice to the
                   plaintiff—must dismiss the action without prejudice against that
                   defendant or order that service be made within a specified time.
                   But if the plaintiff shows good cause for the failure, the court must
                   extend the time for service for an appropriate period. This
                   subdivision (m) does not apply to service in a foreign country under
                   Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule
                   71.1(d)(3)(A).

The time to serve the complaint has now expired. In accordance with Rule 4(m), plaintiff is

notified that it is the intention of the Court to dismiss this action. In the event that plaintiff

wishes to move for an extension of the time for service, the motion for an extension of time

must be filed on or before Wednesday, March 17, 2021. Any such motion must show good
         Case 1:20-cv-07462-VSB-KHP Document 5 Filed 02/24/21 Page 2 of 2



cause for the extension and must include a complete description under oath of all efforts made

to date to effectuate service. In addition, the application to extend the time for service must

comply with the Local Rules of the United States District Court for the Southern District of New

York, including Local Rules 6.1 and 7.1. If the defendant’s address is known, service of the

notice of motion and accompanying papers should be made by mail on the defendant. If no

motion is filed by Wednesday, March 17, 2021 in accordance with this Order, this action will be

dismissed.

SO ORDERED.

Dated:       February 24, 2021
             New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge




                                                2
